 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case { | ~

 

UNITED STATES DISTRICT COUR TUN 17 2019

SOUTHERN DISTRICT OF CALIFORNIA, crx ys. pistRICT COURT

 

 

 

TRICT.OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT Ng} CRIMINAL CASE gepury
V. (For Offenses Commtittet On or After November I, 1987)
LUIS ALBERTO VALENZUELA-VAZQUEZ (1)
aka Jose Gilberto Lopez-Aguilar Case Number: 3:19-CR-00757-GPC

Rebecca C Fish
Defendant’s Attorney

USM Number 69344-097

| _
THE DEFENDANT:
XX] pleaded guilty to count(s) 1 of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense

 

 

 

Count

8:1326(A),(B) - Removed Alien Found In The United States (Felony) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
L] Count(s) is dismissed on the motion of the United States.
Assessment : $100.00 - Waived
[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
XI Fine waived LI Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

June 14, 2019

Date of Imposition of ot?

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: LUIS ALBERTO VALENZUELA-VAZQUEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00757-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
5 months as to count 1

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oo sat A.M. on

 

L] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LC] onor before

Las notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-00757-GPC
